UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-2155



WILLIAM E. BURKE,

                                              Plaintiff - Appellant,

          versus


THE ROCHESTER CORPORATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-04-37-3)


Submitted:   April 28, 2006                   Decided:   June 1, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert P. Dwoskin, Charlottesville, Virginia, for Appellant.
Charles E. McDonald, III, OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
P.C., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William E. Burke appeals the district court’s order

rejecting the recommendation of the magistrate judge and dismissing

his employment discrimination action.   We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court. See Burke v. The Rochester Corp.,

No. CA-04-37-3 (W.D. Va. Sept. 27, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                              - 2 -